 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HENRY A. JONES,                                    No. 2:13-cv-0451 AC P
12                       Plaintiff,
13            v.
                                                         ORDER
14    P. KUPPINGER, et al.,
15                       Defendants.
16

17          This prisoner civil rights action proceeds to trial on November 18, 2019; pretrial

18   conference is scheduled for November 6, 2019. Plaintiff Henry Jones, a state prisoner, is

19   represented by court-appointed counsel Chijioke Ikonte. The court’s Pretrial Order, filed May 9,

20   2019, directed that all requests for writs of habeas corpus ad testificandum – to obtain the

21   appearance of plaintiff and any incarcerated witness at trial – be filed at least six weeks prior to

22   trial. See ECF No. 167 at 13. That deadline, October 7, 2019, has passed.

23          Plaintiff’s counsel is directed to file and serve, on or before Monday, October 14, 2019, all

24   requests for writs of habeas corpus ad testificandum necessary to proceed to trial – or a statement

25   explaining why no writ is needed. Failure of plaintiff’s counsel to timely respond to this order

26   ////

27   ////

28   ////
                                                        1
 1   may result in the issuance of an order to show cause why sanctions should not be imposed on
 2   counsel.
 3          IT IS SO ORDERED.
 4   DATED: October 8, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
